UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1585



SANYA FEMI,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-780-584)


Submitted:    July 31, 2007                 Decided:   August 13, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oscar L. Amorow, AMOROW & TACHIE-MENSON, P.A., Hyattsville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Jeffrey J. Bernstein, R. Alexander Goring, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sanya Femi, a native and citizen of Nigeria, petitions

for   review   of   an   order   of   the    Board    of   Immigration   Appeals

(“Board”) denying his motion to reopen.              Femi claims reopening was

warranted because he received insufficient instructions and notice

by the immigration judge.

            Our review of the Board’s denial of a motion to reopen is

extremely      deferential,      since      immigration     statutes     do   not

contemplate reopening and the applicable regulations disfavor these

motions.    Barry v. Gonzales, 445 F.3d 741, 744-45 (4th Cir. 2006),

cert. denied, 127 S. Ct. 1147 (2007).           This Court will reverse the

Board’s denial of a motion to reopen only if it is “arbitrary,

capricious, or contrary to law.”            Id. at 745.

            We find no abuse of discretion in the Board’s affirmation

of the immigration judge’s denial of Femi’s motion to reopen based

on his defective application.         We therefore deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                      - 2 -